Citation Nr: 0529564	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for degenerative joint 
disease of the hips as secondary to pes planus.

3.  Entitlement to service connection for degenerative joint 
disease of the knees as secondary to pes planus.

4.  Entitlement to service connection for degenerative joint 
disease of the ankles as secondary to pes planus.

5.  Entitlement to service connection for a low back disorder 
as secondary to pes planus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the Massachusetts Army National Guard 
from July 1966 to July 1972.  His service included, among 
other things, a period of active duty for training (ACDUTRA) 
from January to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision by the RO.  This case 
was previously before the Board in September 2004, when it 
was remanded for additional development.  The case was 
returned to the Board in July 2005, and the appellant's 
representative submitted additional written argument in 
October. 


FINDINGS OF FACT

1.  The appellant's military service has been limited to 
periods of ACDUTRA and inactive duty training.

2.  Service connection has not been established for any 
disability, whether due to injury incurred in or aggravated 
by a period inactive duty training, or due to disease or 
injury incurred in or aggravated by a period of ACDUTRA; the 
appellant's current claim does not involve service connection 
for disability due to myocardial infarction, cardiac arrest, 
or cerebrovascular accident.

3.  The appellant had pes planus prior to service; any 
increase in the severity of the condition during service was 
due to the natural progress of the condition.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1153, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.306 
(2005).

2.  The appellant's claims for service connection for 
disability of the hips, knees, ankles, and low back, as 
secondary to pes planus, lack legal merit.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection should be 
established for bilateral pes planus.  He points out that the 
condition was noted at the time of his examination for 
enlistment in May 1966, and says that it was aggravated by 
service, including "jumping off exercises" he engaged in 
during helicopter training while on ACDUTRA from January to 
June 1967.  He also maintains that he suffers from disability 
of the hips, knees, ankles, and low back that can be 
attributed to pes planus.  He asks that service connection be 
established for those conditions on a secondary basis.



I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of September 2002, August 2003, and October 2004 
letters to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate his claims for 
service connection, and of his and VA's respective duties for 
obtaining evidence.  In addition, the October 2004 letter 
specifically requested that he submit any evidence in his 
possession that pertained to his claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the notices in question were provided to the appellant after 
the initial adjudication.

The Board finds, however, that appellant has not been 
prejudiced by any defect with respect to the timing of the 
notices.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided every opportunity to submit evidence and argument in 
support of his claims, to respond to VA notices, and to 
otherwise participate effectively in the processing of his 
claims.  The purpose behind the notice requirement has 
therefore been satisfied, and any error in the timing of 
notice has essentially been cured.  For these reasons, the 
Board finds that it may proceed to finally decide this appeal 
without risk of prejudice to the appellant.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant has been afforded multiple 
VA examinations in connection with the current appeal, 
including an examination in May 2005 that included a medical 
opinion-based upon a review of his claims file-as to the 
etiology of his pes planus.  His service medical records have 
been obtained, as have records from his private podiatrist, 
and he has not identified, and/or provided releases for, any 
other evidence that exists and can be procured.

The Board acknowledges that no medical opinion has been 
obtained as to whether the appellant's pes planus has caused 
or aggravated disorders of his hips, knees, ankles, and low 
back, as requested in the Board's September 2004 remand.  
Ordinarily, that sort of omission might warrant another 
remand.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998).  
However, in light of the Board's decision, below, denying 
service connection for pes planus, it is patently clear that, 
as a matter of law, there can be no grant of service 
connection for disorders of the hips, knees, ankles, or low 
back on a secondary basis.  That is to say, there is no 
reasonable possibility that obtaining the medical opinion 
requested in the remand could aid in substantiating the 
claims for secondary service connection.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2005).  
Obtaining such an opinion would only serve to further delay 
the adjudication of this appeal, and consume additional 
resources, with no possibility of additional benefit flowing 
to the appellant.  Accordingly, the Board finds that no 
further development action is warranted.

II.  The Merits of the Appellant's Claims

A.  Bilateral Pes Planus

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability pre-existed service and was aggravated thereby.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).

If a wartime claimant qualifies for status as a "veteran" 
with respect to a particular period of service, and it is 
shown that a pre-existing disability underwent an increase in 
severity during that service, the disability is presumed to 
have been aggravated by service, and the presumption can be 
rebutted only by clear and unmistakable evidence 
demonstrating that the increase was due to the natural 
progress of the condition.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).  If, however, the claimant does not 
qualify as a "veteran," the presumption of aggravation is 
inapplicable.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995).  Under those circumstances, service connection can be 
granted for the disability only if the evidence is in 
equipoise or weighs in favor of the claimant insofar as it 
shows that the pre-existing disability increased in severity 
during service beyond the natural progress of the condition.  
Id.

To establish status as a "veteran" based upon a period of 
inactive duty training, the evidence must establish that the 
claimant was disabled from an injury incurred in or 
aggravated in the line of duty during that period of 
training, or that he had an acute myocardial infarction, a 
cardiac arrest, or cerebrovascular accident during such 
training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a) (2005).  To establish status as a 
"veteran" based upon a period of ACDUTRA, the evidence must 
establish that he was disabled from a disease or injury 
incurred or aggravated in line of duty during that period of 
ACDUTRA. 38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a) (2005); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The term "inactive duty training" is defined as duty (other 
than full-time duty) performed by a member of the National 
Guard of any State under 38 U.S.C.A. §§ 316, 502, 503, 504, 
or 505, or the prior corresponding provisions of law.   
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d)(4) 
(2005).  "Active duty for training" is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes, or full-time duty performed by members of 
the National Guard of any State under 38 U.S.C.A. §§ 316, 
502, 503, 504, or 505, or the prior corresponding provisions 
of law.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c) (2005).

In the present case, the evidence of record shows that the 
appellant's military service has been limited to periods of 
ACDUTRA and inactive duty training.  It is clear from the 
record that service connection has not heretofore been 
established for any disability, whether due to injury 
incurred in or aggravated by a period inactive duty training, 
or due to disease or injury incurred in or aggravated by a 
period of ACDUTRA.  Further, the appellant's claim does not 
involve service connection for disability due to myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
Therefore, he does not qualify for status as a "veteran" 
for purposes of his current claim.  Accordingly, as noted 
above, in order for his pes planus claim to be granted, the 
evidence must be in equipoise or weigh in favor of a finding 
that the condition increased in severity during service 
beyond the natural progress of the condition.

In this regard, the Board notes that the appellant's service 
medical records clearly show that pes planus was noted when 
he was examined for enlistment in the Massachusetts Army 
National Guard in May 1966.  The condition was described as 
"+1 N.S.," which would appear to indicate that it was not 
felt to be significant in terms of its disabling effects.  He 
entered a period of ACDUTRA in January 1967.  In February 
1967, he presented for treatment with complaints of pain in 
the left foot of two to three days duration.  Examination 
revealed tenderness on the dorsum of the left foot in the 
area of the second and third metatarsals, and an X-ray was 
noted to be negative.  No diagnosis was recorded.  Later, in 
May 1967, when the appellant was examined for purposes of his 
separation from ACDUTRA, he checked a box on a Report of 
Medical History indicating that he was not having "foot 
trouble" presently.  He also signed a statement indicating 
that there had been no change in his physical status during 
his period of ACDUTRA.  His feet were found to be normal on 
clinical examination, and a subsequent examination, conducted 
in June 1968-for retention purposes-is likewise negative 
for any pertinent complaints or abnormal clinical findings 
relative to the feet.  The first time that difficulties with 
the feet were subsequently noted in medical reports was in 
March 1997, when the appellant presented to his private 
podiatrist, Jeffrey Resnick, with complaints of problems with 
his left foot "for about 6 weeks now."  Bilateral pes 
planus was later diagnosed on VA examination in September 
2001.

As noted previously, the appellant contends that the pes 
planus noted at enlistment in May 1966 was subsequently 
aggravated by service.  In this regard, the Board notes, 
first, that the record is devoid of any objective medical 
evidence, contemporaneous with service, which demonstrates 
that the appellant's pes planus underwent a chronic or 
permanent worsening therein.  The available medical evidence 
shows that the appellant was seen for problems with his feet 
(more specifically, his left foot) on only two occasions 
during service, in February 1967.  The remainder of his 
service records is completely negative for complaints of, or 
clinical findings related to, any disability of the feet.  
Consequently, it appears from the medical evidence that any 
increase in symptoms during service must have been a 
transient or temporary event.  See, e.g., Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991) (temporary or intermittent in-
service flare-ups of a pre-service condition are not 
sufficient to be establish an increase in severity unless the 
underlying condition, as contrasted with symptoms, has 
worsened).

Nevertheless, the appellant has offered testimony to the 
effect that his pes planus underwent a chronic increase in 
severity during service, at least in terms of subjective 
symptomatology.  However, even assuming that his testimony, 
standing alone, is sufficient to establish an increase in 
disability during service, his claim cannot be granted.

With regard to the question of whether a disability has been 
aggravated (i.e., whether it has increased in severity beyond 
the natural progress of the condition), the Board notes that 
this is a medical question requiring specialized training and 
expertise.  Here, there is nothing to show that the appellant 
has that.  Accordingly, his opinion on that particular matter 
cannot be afforded any probative weight.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer evidence that requires medical 
knowledge)

With respect to the available medical evidence, the Board 
notes that the appellant's VA claims file contains two 
opinions from physicians who have spoken directly to the 
question of in-service aggravation.  The first opinion, dated 
in August 2003, is from a VA staff surgeon.  That surgeon-
after noting the appellant's report that he had pes planus 
prior to service, and had been seen "on several occasions" 
during service for pain in his feet-opined that "[i]t seems 
likely as not that [bilateral plantar fasciitis with mild pes 
planus] was aggravated during [the appellant's] military 
service . . . ."  The surgeon noted, however, that he did 
not have the appellant's service medical records for 
confirmation.  The second opinion, dated in May 2005, was 
offered by a VA podiatrist in connection with a formal 
compensation and pension examination.  After examining the 
appellant, and reviewing his claims file, the podiatrist 
opined, in part, that:

In my opinion, it is less likely than not that 
his current pedal condition was caused by his 
military service. . . .  [The appellant's] 
medical record from the 1960's mentions pes 
planus but consistently checks off 'No' under 
foot problem columns.  I am unable to relate his 
current medical condition, pain in his feet, with 
his military service, other than to say he is 
experiencing some normal progression of symptoms 
for his foot type that does not appear to have 
been aggravated by military service.

The Board has reviewed these two opinions, and concludes that 
the May 2005 opinion from the VA podiatrist has the greater 
probative value.  That opinion was based on a review of the 
appellant's claims file, including his service medical 
records, and, in fact, relies on entries in the service 
medical records themselves to support the final conclusion.  
The August 2003 opinion, by contrast, was offered without 
benefit of such a review, and was apparently based on the 
appellant's reported history-not supported by medical 
documentation-that he was seen for problems with his feet 
during service "on several occasions."  Under the 
circumstances, therefore, the Board finds that the greater 
weight of the evidence demonstrates that any increase in 
severity of the appellant's pes planus during service was due 
to the natural progress of the condition.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.

Hips, Knees, Ankles, Low Back

Under the law, service connection is warranted where the 
evidence of record shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Here, the Board finds that the appellant's claims for service 
connection for disability of the hips, knees, ankles, and low 
back, all claimed as secondary to pes planus, must be denied.  
This is so because, as noted above, the Board has determined 
that service connection is not in order for pes planus.  
Absent the necessary predicate for secondary service 
connection-i.e., a grant of service connection for the 
primary disability-the hip, knee, ankle, and low back claims 
lack legal merit and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for degenerative joint 
disease of the hips as secondary to pes planus is denied.

Entitlement to service connection for degenerative joint 
disease of the knees as secondary to pes planus is denied.

Entitlement to service connection for degenerative joint 
disease of the ankles as secondary to pes planus is denied.

Entitlement to service connection for a low back disorder as 
secondary to pes planus is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


